DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2014/0046190 A1) in view of Nagano et al. (US 2009/0234233 A1).
.
Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2014/0046190 A1) in view of Nagano et al. (US 2009/0234233 A1) as applied to claim 1 above, and further in view of Hyuga (US 2009/0062656 A1).
Regarding claim 2, Ogawa et al. (‘190) in view of Nagano et al. teach the ultrasonic endoscope according to claim 1, further comprising: a first insulation tube that covers the cable portion (see Ogawa et al. [0044]); a second insulation tube that is connected to one end of the connection pipe on the proximal end side and that covers a part of the connection pipe and a part of the first insulation tube on the proximal end side of the ultrasonic endoscope (see Ogawa et al. [0044]); and a second heat conductive member that is disposed in contact with both of the first insulation tube and the connection pipe (see Ogawa et al. [0073]; and Fig. 2); but fails to explicitly teach an electroconductive connection pipe that covers a part of the first insulation tube on a proximal end side of the ultrasonic endoscope. 
Regarding claim 3, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 2, wherein the second heat conductive member fills at least a part of a space between the first insulation tube and the connection pipe (see Ogawa et al. [0073]; and Fig. 2)
Regarding claim 4, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 3, wherein the second heat conductive member is a cylindrical member that is disposed between the first insulation tube and the connection pipe (see Ogawa et al. [0073]; and Fig. 2)
Regarding claim 5, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 2, wherein the second heat conductive member has a thick portion at an end portion thereof on a distal end side of the ultrasonic endoscope, the thick portion being thicker than a portion thereof that is disposed between the first insulation tube and the connection pipe, and the thick portion contacts an end surface of the connection pipe on the first heat conductive member side (see Ogawa et al. [0073]; and Fig. 2)
Regarding claim 6, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 3, wherein the second heat conductive member has a thick portion at an end portion thereof on a distal end side of the ultrasonic endoscope, the thick portion being thicker than a portion thereof that is disposed between the first insulation tube and the connection pipe, and the thick portion contacts an end surface of the connection pipe on the first heat conductive member side (see Ogawa et al. [0073]; and Fig. 2)

Regarding claim 8, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 5, wherein the second heat conductive member comprises a cylindrical portion and the thick portion, the cylindrical portion being disposed between the first insulation tube and the connection pipe, and wherein the thick portion is an outward flange that has a cylindrical shape having an outside diameter larger than or equal to an inside diameter of the connection pipe (see Ogawa et al. [0073]; and Fig. 2)
Regarding claim 9, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 6, wherein the second heat conductive member comprises a cylindrical portion and the thick portion, the cylindrical portion being disposed between the first insulation tube and the connection pipe, and wherein the thick portion is an outward flange that has a cylindrical shape having an outside diameter larger than or equal to an inside diameter of the connection pipe (see Ogawa et al. [0073]; and Fig. 2)
Regarding claim 10, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 7, wherein the second heat conductive member comprises a cylindrical portion and the thick portion, the cylindrical portion being disposed between the first insulation tube and the connection pipe, and wherein the thick portion is an outward flange that has a cylindrical shape having an outside diameter larger than or equal to an inside diameter of the connection pipe (see Ogawa et al. [0073]; and Fig. 2)

Regarding claim 12, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 3, wherein the cable portion has a jacket of one layer outside of the shield member, and wherein the jacket of the cable portion is removed at least at a portion that is covered by the second heat conductive member together with the first insulation tube (see Ogawa et al. [0049]-[0050]; and Fig. 3).
Regarding claim 13, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 4, wherein the cable portion has a jacket of one layer outside of the shield member, and wherein the jacket of the cable portion is removed at least at a portion that is covered by the second heat conductive member together with the first insulation tube (see Ogawa et al. [0049]-[0050]; and Fig. 3).
Regarding claim 14, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 5, wherein the cable portion has a jacket of one layer outside of the shield member, and wherein the jacket of the cable portion is removed at least at a portion that is covered by the second heat conductive member together with the first insulation tube (see Ogawa et al. [0049]-[0050]; and Fig. 3).
Regarding claim 15, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 8, wherein the cable portion has a jacket of one layer outside of the shield member, and wherein the jacket of the cable portion is removed at least at a portion that is 
Regarding claim 16, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 11, wherein the jacket of the cable portion is removed on the distal end side of the connection pipe and the shield member is exposed, wherein, at a portion where the jacket is removed and the shield member is exposed to the first insulation tube, a part of the first insulation tube is removed, and the shield member is exposed to the outside, and wherein the second heat conductive member contacts the portion where the shield member is exposed to the outside, covers the removed part of the first insulation tube, and contacts the distal end side of the connection pipe (see Ogawa et al. [0049]-[0050]; and Fig. 3).
Regarding claim 17, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 12, wherein the jacket of the cable portion is removed on the distal end side of the connection pipe and the shield member is exposed, wherein, at a portion where the jacket is removed and the shield member is exposed to the first insulation tube, a part of the first insulation tube is removed, and the shield member is exposed to the outside, and wherein the second heat conductive member contacts the portion where the shield member is exposed to the outside, covers the removed part of the first insulation tube, and contacts the distal end side of the connection pipe(see Ogawa et al. [0049]-[0050]; and Fig. 3).
Regarding claim 18, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 13, wherein the jacket of the cable portion is removed on the distal end side of the connection pipe and the shield member is exposed, wherein, at a portion where the jacket is removed and the shield member is exposed to the first insulation tube, a part of the first insulation tube is removed, and the shield member is exposed to the outside, and wherein the second heat conductive member contacts the portion where the shield member is exposed to the outside, 
Regarding claim 19, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 16, further comprising: an insulation layer that is disposed outside of the connection pipe (see Ogawa et al. [0044]).
Regarding claim 20, Ogawa et al. (‘190) in view of Nagano et al. Hyuga (‘656) teach the ultrasonic endoscope according to claim 2, further comprising: a third heat conductive member that fills a space between the first insulation tube, and a portion of the connection pipe on the proximal end side and the second insulation tube (see Hyuga [0047]; and Figs. 3A and 3B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MARK D REMALY/Primary Examiner, Art Unit 3793